Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 31, 2011, which dismissed the family offense petition for an order of protection, unanimously affirmed, without costs.
*519Petitioner failed to establish by a preponderance of the evidence that respondent committed a family offense (Family Ct Act § 832). Petitioner is correct that the court erred in taking judicial notice of post-petition orders of protection issued against her in favor of respondent (see Matter of Ungar v Ungar, 80 AD3d 771 [2d Dept 2011]). However, in light of the court’s finding that petitioner’s testimony was incredible, the error was harmless (see Matter of Dakota CC. [Arthur CC.], 78 AD3d 1430 [3d Dept 2010]). Concur—Mazzarelli, J.P., Andrias, DeGrasse, Richter and Clark, JJ.